Case 2:17-cr-00126-RAJ-LRL Document 394 Filed 04/30/21 Page 1 of 5 PageID# 3609

                                                                   ...   ^'LED
                                                                   -IN OPEN COIIBT

                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA             APR 3 0 2021
                                Norfolk Division
                                                                         DISIHICT COURT
                                                                    NORFOLK. Vfl
 UNITED STATES OF AMERICA,

                  Plaintiff,

            V.                             CRIMINAL ACTION NO.2:17-cr-126

 DARYL BANK,et. al..

                  Defendant.


                                VERDICT FORM


 WE,THE JURY,FIND THE DEFENDANT DARYL BANK:



 COUNT 1: CONSPIRACY TO COMMIT MAIL AND WIRE FRAUD.

                  GUILTY                           NOT GUILTY




 COUNT 2: MAIL FRAUD

                   GUILTY                          NOT GUILTY




 COUNT 3: MAIL FRAUD

                   GUILTY                          NOT GUILTY




 COUNT 4: MAIL FRAUD

                   GUILTY                          NOT GUILTY
Case 2:17-cr-00126-RAJ-LRL Document 394 Filed 04/30/21 Page 2 of 5 PageID# 3610




 COUNT 5: MAIL FRAUD

                  GUILTY                        NOT GUILTY




 COUNT 6: MAIL FRAUD

                  GUILTY                        NOT GUILTY




 COUNT 7: WIRE FRAUD


                  GUILTY                        NOT GUILTY




 COUNT 9: WIRE FRAUD

                  GUILTY                        NOT GUILTY




 COUNT 10: WIRE FRAUD

                   GUILTY                       NOT GUILTY




 COUNT 11: WIRE FRAUD

                   GUILTY                       NOT GUILTY




 COUNT 12: WIRE FRAUD

                   GUILTY                       NOT GUILTY




 COUNT 13: CONSPIRACY TO COMMIT OFFENSE OR TO DEFRAUD THE UNITED
 STATES.

                   GUILTY                       NOT GUILTY
Case 2:17-cr-00126-RAJ-LRL Document 394 Filed 04/30/21 Page 3 of 5 PageID# 3611




 COUNT 14: SALE OF UNREGISTERED SECURITIES.

                  GUILTY                        NOT GUILTY _




 COUNT 15: SALE OF UNREGISTERED SECURITIES.



                  GUILTY                        NOT GUILTY.




 COUNT 16: SALE OF UNREGISTERED SECURITIES.



                  GUILTY                        NOT GUILTY.




 COUNT 17: SALE OF UNREGISTER^SECURITIES.
                  guilty     V                  NOT GUILTY.




 COUNT 18: SALE OF UNREGISTERED SECURITIES.



                   GUILTY \/^                   NOT GUILTY

 COUNT 19: INTERSTATE SECURITIES FRAUD.



                   GUILTY \/^                   NOT GUILTY
 COUNT 20: INTERSTATE SECURITIES FRAUD.



                   GUILTY                       NOT GUILTY
Case 2:17-cr-00126-RAJ-LRL Document 394 Filed 04/30/21 Page 4 of 5 PageID# 3612




 COUNT 21: INTERSTATE SECURITIES FRAUD.


                  guilty \/^                    NOT GUILTY.
 COUNT 22: INTERSTATE SECURITIES FRAUD.


                  GUILTY     1/                 NOT GUILTY




 COUNT 23: CONSPIRACY TO LAUNDER MONETARY INSTRUMENTS.


                   GUILTY    \/                 NOT GUILTY



 COUNT 24: ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY DERIVED
 FROM SPECIFIED UNLAWFUL ACTIVITY.



                   GUILTY    V/                 NOT GUILTY




 COUNT 25: ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY DERIVED
 FROM SPECIFIED UNLAWFUL ACTIVITY.



                   GUILTY    \/                 NOT GUILTY




 COUNT 26: ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY DERIVED
 FROM SPECIFIED UNLAWFUL ACTIVITY


                   GUILTY     V                 NOT GUILTY
Case 2:17-cr-00126-RAJ-LRL Document 394 Filed 04/30/21 Page 5 of 5 PageID# 3613

                                                              ^^Ruant     to the E-Govemment Act,
                                                               the original of this page has been filed
                                                                   undersea!in the Qerki Office.
COUNT 27: ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY DERIVED
FROM SPECIFIED UNLAWFUL ACTIVITY.



                  GUILTY   ^                   NOT GUILTY.



COUNT 28: ENGAGING IN MONETARY TRANSACTIONS IN PROPERTY DERIVED
FROM SPECIFIED UNLAWFUL ACTIVITY.


                  GUILTY    ^                  NOT GUILTY.




DATE:                                    FOREPERSON'S SIGNATURE:



     ^Iw l\Ol\                          .            redacted cow
